Order entered August 31, 2020




                                        In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                              No. 05-20-00439-CV

           QBE AMERICAS, INC. AND SONIA DIAZ, Appellants

                                         V.

                        DEYLAN WALKER, Appellee

               On Appeal from the 101st Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-19-14300

                                    ORDER

      Before the Court are appellee’s August 26, 2020 second motion for

extension of time to file his brief and appellants’ August 31, 2020 response in

opposition. We GRANT the motion and ORDER the brief be filed no later than

September 28, 2020. Because this is an accelerated appeal and appellants’ brief

was filed May 6, 2020, we caution appellee that further extensions will not be

granted absent exigent circumstances.


                                              /s/   KEN MOLBERG
                                                    JUSTICE